Citation Nr: 0934309	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  08-06 595A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether an overpayment of Department of Veterans Affairs 
education benefits to the Appellant was properly created.  


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The Veteran had active service from June 1967 to June 1969.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 decision of the St. 
Louis, Missouri, Regional Office which informed the Appellant 
that he had been "overpaid [Department of Veterans Affairs 
(VA) education benefits] for the period beginning May 21, 
2007, and ending August 13, 2007."  In the March 2008 
statement of the case (SOC) and a June 2008 supplemental 
statement of the case (SSOC) issued to the Appellant, the St. 
Louis, Missouri, Regional Office informed the Appellant that 
his "debt incurred from change in enrollment for training 
period May 21, 2007 to August 13, 2007, is valid and must be 
repaid."  

This appeal is REMANDED to the Detroit, Michigan, Regional 
Office (RO) via the Appeals Management Center (AMC), in 
Washington, DC.  The VA will notify the Appellant if further 
action is required on his part.  

The Appellant has submitted a request for waiver of recovery 
of the overpayment of VA education benefits to him.  It 
appears that the RO has not had an opportunity to act upon 
the waiver request.  Therefore, the issue is referred to the 
RO for action as may be appropriate.  


REMAND

In reviewing the record, the Board observes that there is no 
documentation of the specific calculated amount of the 
alleged overpayment of VA education benefits to the 
Appellant.  While the St. Louis, Missouri, Regional Office's 
November 2007 decision informed the Appellant that the "Debt 
Management Center will send you detailed information about 
the amount of the debt," a copy of such notice has not been 
incorporated into the record.  There is no documentation of 
record that such notice was sent to the Appellant.  Neither 
the SOC nor the SSOC issued to the Appellant do not refer to 
the specific amount of the alleged overpayment of VA 
education benefits to the Appellant.  

Accordingly, this case is REMANDED for the following action:

1.  Contact the VA Debt Management Center 
(DMC) and request that a copy of the 
overpayment notice sent to the Appellant 
be forwarded for incorporation into the 
record.  

2.  Then issue a SSOC to the Appellant 
which contains a full and complete 
discussion of (1) whether the overpayment 
of VA education benefits in the specific 
calculated amount was properly created; 
(2) the Appellant's entitlement to waiver 
of recovery of the overpayment of VA 
education benefits in the specific 
calculated amount; and (3) all applicable 
laws and regulations. 

The Appellant is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Appellant's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

